 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10    AMAZON.COM, INC., a Delaware corporation,
                                                         No. C18-1399 RSM
11                             Plaintiff,
                                                         ORDER GRANTING PLAINTIFF
12                                                       AMAZON.COM, INC.’S MOTION
             v.
                                                         FOR AUTHORIZATION FOR
13                                                       ELECTRONIC SERVICE OF
      HUANG TENGWEI, an individual; XIE
      WEIYONG, an individual; and ADSWING                PROCESS
14
      TECHNOLOGY, CO., LTD., a Hong Kong
15    company,

16                             Defendants.

17           This matter comes before the Court on Plaintiff Amazon.com, Inc. (“Amazon”)’s
18    Motion for Authorization for Electronic Service of Process. Dkt. #12. The Court has reviewed
19    the Motion and supporting documents, and the remainder of the record. The Court finds that
20    service by email is permitted under the circumstances of this case, specifically where the
21    foreign defendants are residing in China and plaintiff has been unable to ascertain physical
22    addresses for service after a reasonable effort. See Keck v. Alibaba.com, Inc., 2018 WL
23    3632160, at *3–4 (N.D. Cal. July 31, 2018); Microsoft Corp. v. Gameest Int’l Network Sales
24    Co., 2017 WL 4517103, at *2-3 (N.D. Cal. Oct. 10, 2017); Chanel, Inc. v. Lin, 2010 WL
25    2557503, at *3 n.3 (N.D. Cal. May 7, 2010); Williams-Sonoma Inc. v. Friendfinder Inc., 2007
26

27
     ORDER GRANTING AMAZON’S MOTION FOR
     ELECTRONIC SERVICE — 1
 1    WL 1140639, at *2 (N.D. Cal. Apr. 17, 2007). Amazon has otherwise demonstrated good
 2    cause to grant the Motion.
 3           Given all of the above, the Court ORDERS that Amazon’s Motion (Dkt. #12) is
 4    GRANTED. Amazon has leave under Federal Rule of Civil Procedure 4(f)(3) and (h)(2) to
 5    serve Defendants Huang Tengwei, Xie Weiyong, and Adswing Technology Co., Ltd.
 6    (collectively, “Defendants”) with the First Amended Complaint, the Summons, and this Order
 7    by registered electronic mail to the following unique email addresses used by Defendants:
 8                  1165592@qq.com
 9                  263947523@qq.com
10                  372318566@qq.com
11                  lily@adbays.com
12    Such service shall be made no later than ten days from the date of this Order.
13

14           DATED this 14th day of March 2019.
15

16                                                 A
                                                   RICARDO S. MARTINEZ
17                                                 CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING AMAZON’S MOTION FOR
     ELECTRONIC SERVICE — 2
